Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment after Final
This Office Action is made in response to amendment after final, filed 14 May 2021.

Continuation of 3
NOTE: Applicant’s proposed amendments to Claims 1, 9, 18, 23 and 30 – 31 do not merely cancel claims, adopt examiner suggestions, remove issues for appeal, or in some other way require only a cursory review by the examiner.  Accordingly, further search and/or consideration is required on the part of the examiner.  In this case, independent claims 1, 18 and 30-31 include the new limitations “the manifest file being separate from media files including at least one of media data or interactivity data the manifest file not including any of the media data or the interactivity data” and “retrieving, by the streaming client, one or more of the media files including the at least one of the media data or the interactivity data using the manifest file”, as well as amendments to dependent claims 9 and 23.

 Continuation of 12
…does NOT place the application in condition for allowance because: as previously presented in the Final Office Action (18 March 2021), Harding discloses that ad tags are used to insert advertisement into the ad slots for playback.  One of ordinary skill in the art would understand that the advertisement and ad tags are provided to the client in a file and the broadest reasonable interpretation for a manifest file indicating reporting expectations representing data to be reported could include the file containing ad tags, (Final Office Action, para. 5).  Applicant’s amendment which further clarifies the manifest file requires further search and consideration by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421